Matter of Catherine M. (Catherine L.) (2017 NY Slip Op 04778)





Matter of Catherine M. (Catherine L.)


2017 NY Slip Op 04778


Decided on June 13, 2017


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on June 13, 2017

Acosta, P.J., Renwick, Richter, Feinman, Webber, JJ.


4231

[*1]In re Catherine M., A Dependent Child Under the Age of Eighteen, etc., Catherine L., Respondent-Appellant, Administration for Children's Services, Petitioner-Respondent.


Larry S. Bachner, Jamaica, for appellant.
Zachary W. Carter, Corporation Counsel, New York (Ingrid R. Gustafson of counsel), for respondent.
Karen Freedman, Lawyers for Children, Inc., New York (Allison Mahoney of counsel), attorney for the child.

Order of disposition, Family Court, New York County (Clark V. Richardson, J.), entered on or about May 17, 2016, to the extent it brings up for review a fact-finding order, same court and Judge, entered on or about April 15, 2015, which found that respondent mother had neglected the subject child, unanimously affirmed, and the appeal from the order of disposition otherwise dismissed, without costs, as moot.
The evidence amply supports Family Court's neglect finding on account of the mother's untreated mental illness, which both harmed the child and put her at imminent risk of further harm (Family Ct Act § 1012[f][i][B]; Matter of Skye C. [Monica S.], 127 AD3d 603 [1st Dept 2015]; Matter of Zariyasta S., 158 AD2d 45, 48 [1st Dept 1990]). As a result of her mental illness, the mother, among other things, removed the child from school and kept her socially isolated (Skye C., 127 AD3d at 604). In addition, the mother's unfounded fear of radioactive contamination in her home caused dozens of emergency personnel to enter the home and transport the child to the hospital for an unnecessary medical evaluation, which the child told caseworkers made her nervous (see Matter of Salvatore M. [Nicole M.], 104 AD3d 769, 769 [2d Dept 2013], lv denied 21 NY3d 858 [2013]). The mother's delusion also caused her to throw away the child's toys, clothing, furniture items, and all of the family's food, leading both the mother and the child to refrain from eating.
The nine-month period of supervised visitation has now lapsed, which render the mother's arguments regarding the disposition moot (Matter of Daleena T. [Wanda W.], 145 AD3d 628, 628, 629 [1st Dept 2016]).
We have considered the mother's remaining contentions and find them unavailing.
THIS CONSTITUTES THE DECISION AND ORDER
OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: JUNE 13, 2017
CLERK